Citation Nr: 1535554	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  14-03 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, California


THE ISSUES

Entitlement to reimbursement for ambulance transportation expenses incurred on March 5, 2013.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty from May 1956 to April 1958.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of decisions issued by the Department of Veterans Affairs (VA) Medical Center in Los Angeles, California. 

The Veteran testified before the undersigned at a videoconference hearing in June 2015.  A transcript of that hearing is associated with the Veteran's file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran is seeking reimbursement for ambulance transportation expenses incurred on March 5, 2013.  On that day, the Veteran collapsed while visiting relatives in Simi Valley, California.  After his son called 9-1-1, an ambulance arrived and transported the Veteran to Simi Valley Hospital.  See the June 2015 hearing transcript, at 4.  Following testing at Simi Valley Hospital, the Veteran was transported by ambulance the same day to Northridge Hospital Medical Center for higher level care.  The Veteran was noted as having a hemoperitoneum, most likely secondary to a bleeding lesion from his liver.  See the March 5, 2013 handwritten progress note from the Northridge Hospital.  He was admitted to the intensive care unit, and underwent surgery on March 11, 2013.  He was discharged from Northridge Hospital on March 28, 2013.  See the March 28, 2013 Northridge Hospital Discharge Summary.

At issue in this appeal is not whether the Veteran is entitled reimbursement for expenses incurred from non-VA medical care at Simi Valley Hospital or at Northridge Hospital.  Rather, the Veteran has only appealed unfavorable decisions denying entitlement to reimbursement for ambulance charges incurred on March 5, 2013 to Simi Valley Hospital in the amount of $1,753.00, and incurred later that day from Simi Valley Hospital to Northridge Hospital in the amount of $2,252.75.  The Veteran requests a total reimbursement of $4005.75.  

In pertinent part, payment or reimbursement under 38 U.S.C.A. § 1725 for ambulance services may be made for transporting a veteran to a facility only if payment or reimbursement is authorized under 38 U.S.C.A. § 1725 for emergency treatment provided at such facility.  38 C.F.R. § 17.1003(a) (2015).  Upon review of the record, it is unclear to the Board for what specific emergency care expenses, if any, VA has authorized payment or reimbursement.

An October 2013 Statement of the Case (SOC) references a June 25, 2013 initial denial of the Veteran's claim.  This original denial letter does not appear to be of record.  

The SOC also indicates that the Veteran's claim was reopened on July 2, 2013 and denied again the same day because VA did not approve payment for treatment received at Northridge Hospital.  No adjudication dated July 2, 2013 is of record; however, a letter dated July 3, 2013 did inform the Veteran that his claim for reimbursement of ambulance expenses was denied because such bills may only be considered for payment AFTER determination has been made to authorize the emergent care at the non-VA facility to which the Veteran was transported.  

A letter dated July 23, 2013 awarded repayment of nonservice-connected emergency unauthorized medical care under 38 U.S.C.A. § 1725 for one line item at the Simi Valley Hospital.  The record does not identify for what in particular VA agreed to pay with respect to the Veteran's treatment at Simi Valley Hospital.

A letter dated September 27, 2013 denied payment for nonservice-connected emergency unauthorized care beginning March 18, 2013 at the Northridge Hospital.  This denial was based on an untimely filing of a claim for reimbursement.  There is no mention in this letter as to whether VA authorized payment for treatment received at Northridge Hospital prior to March 18, 2013.

Finally, at the June 2015 hearing, the Veteran indicated that VA reimbursed or paid for the emergency care received at both Simi Valley Hospital and Northridge Hospital, at least in part.  The Veteran clarified that the Northridge Hospital accepted payments from Medicare, but VA took care of payments for "doctors and x-rays and radiologies [sic] and MRIs and surgeons . . . ."  The Veteran's representative suggested that there may be another approval letter that he did not have a copy of, and that whatever VA did not cover at Northridge Hospital was satisfied by Medicare.  See the June 2014 hearing transcript, at 3 and 8; see also a November 22, 2013 email from the Veteran's representative to the VA Medical Center (asserting that the Veteran's hospital bills were resolved between VA and Medicare).  

Given that (1) the record before the Board is incomplete; (2) VA did in fact approve payment for treatment under 38 U.S.C.A. § 1725 for one particular line item expense from the Simi Valley Hospital in a July 23, 2013 letter; (3) VA denied payment for emergency care pertaining to treatment at Northridge hospital beginning March 18, and there is no indication as to whether payment was denied for treatment prior to that date; and (4) the Veteran has asserted that both VA and his Medicare coverage satisfied hospital bills for both Simi Valley and Northridge Hospitals, a remand is necessary to obtain all missing documents, and to supplement the record with an accounting of what medical bills were paid, and by which entity-VA , Medicare, or by the Veteran himself.  As noted above, the Veteran's appeal for reimbursement of ambulance transportation expenses is contingent upon whether VA has authorized payment for the emergency treatment at each facility.   

The Board notes that the provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  It is clear from the record that the Veterans Health Administration (VHA) has provided the Veteran with several different reasons indicating why his ambulance bills may not be reimbursed, to include based on the timing or timeliness of his original claims for reimbursement, based on VA's denial of reimbursement for some or all emergency care, and based on his type of Medicare coverage.  In fact, on cover of the Veteran's October 25, 2013 SOC, VHA informed the Veteran that his ambulance claims were denied because he had coverage under Medicare Part A.  In the body of the same SOC however, VHA informed the Veteran that his claims were denied because VA did not accept responsibility for emergency room care.  Upon readjudication of the Veteran's appeal, should the appeal remain denied in whole or in part, VHA must provide the Veteran with a clear understanding as to why reimbursement is not warranted for each ambulance bill.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If in existence, associate with the Veteran's paper appeals file copies of every adjudication letter and/or piece of correspondence referenced on page 2 of the October 25, 2013 Statement of the Case, as well as any other record located in VHA's database relevant to the Veteran's appeal, to include the Veteran's initial claim, adjudications pertaining to awards or denials of repayment for emergency care and ambulance transportation, and correspondence from the Veteran and his representative to VA that are not already of record. 

2.   With any assistance necessary from the Veteran, provide a summary of all medical expenses incurred during the Veteran's treatment at Simi Valley Hospital on March 5, 2013, and at Northridge Medical Center from March 5, 2013 to March 28, 2013.  In particular, the summary should include identification of all expenses reimbursed to the Veteran by VA, and all expenses covered under the Veteran's Medicare plan, as well as notices to the Veteran of the same.

3.  Readjudicate the Veteran's claim for reimbursement for ambulance transportation expenses incurred on May 5, 2013.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran a Supplemental Statement of the Case identifying why reimbursement for each ambulance bill is not warranted.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


